 In the Matter'of R. W. FERGUSON AND ROY RUTHERFORD, d. b. a.INDEPENDENT LUMBER COMPANYandFAIRBANKS MINE WORKERS'UNION, LOCAL No. 444, AND THE BROTHERHOOD OF ALASKA MINERS,A PARTY TO THE CONTRACTCase No. C-1634.-Decided August 12, 1940Jurisdiction:lumber and lumber products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Order:entered on stipulation.Mr. Patrick H. Walker,for the Board.Mr. R. W. Ferguson,of Fairbanks, Alaska, for the respondents.Mr. W. A. Rasmussen,of Fairbanks, Alaska, for the Union.Mr. M. N. Arnold,of Fairbanks, Alaska, for the Brotherhood.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Fairbanks Mine Workers' Union, LocalNo. 444, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the Nineteenth.Region (Seattle,Washington), issued its complaint dated June 10,1940, against R. W. Ferguson and Roy Rutherford, doing business asIndependent Lumber Company, Fairbanks, Alaska, herein called therespondents, alleging that the respondents had engaged in and wereengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint, containing a notice of hearing, was duly served onthe respondents, on the Union, and on The Brotherhood of AlaskaMiners, herein called the Brotherhood.With respect to the unfair labor practices, the complaint allegedin substance that the respondents (1) dominated and interfered withthe formation and administration of the Brotherhood, a labor organ-ization, and contributed support thereto; (2) on or about June 15,1939, recognized the Brotherhood, and entered into a written labor26 N. L. R. B., No. 48.508 R.W. FERGUSO1T AMD ROY RUTHERFORD509agreement with the Brotherhood; and (3) otherwise interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.On June 20, 1940, the respondents, the Union, the Brotherhood, andan attorney for the Board entered into a stipulation, subject to theapproval of the Board, in settlement of the case.This stipulationprovided as follows:This stipulation made and entered into by and between R. W.Ferguson and Roy Rutherford (hereinafter called respondents)copartners doing business as Independent Lumber Company, byR.W. Ferguson, copartner, Fairbanks Mine Workers' Union,Local No. 444, by and through its representative, W. A. Ras-mussen, the Brotherhood of Alaska Miners, by and through itspresident,M. N. Arnold and Patrick H. Walker, attorney forthe National Labor Relations Board, Nineteenth Region;WITNESSETH:WHEREAS, upon charges duly filed by Fairbanks Mine Workers'Union Local No. 444, chartered by the International Union ofMine, Mill and Smelter Workers, affiliated with the Congress ofIndustrial Organizations, the National Labor Relations Board,by the Regional Director for the Nineteenth Region, acting pur-suant to authority granted in Section 10 (b) of the NationalLabor Relations Act, (49 Statute 449) and its rules and Regu-lations, Series 2, as amended, Article IV, Section 1, issued itscomplaint on the 10th day of June, 1940, against the respondentsherein ;AND WHEREAS, respondents on the 20th day of June, 1940, filedtheir verified answer to the complaint of the National Labor Re-lations Board, denying each and every allegation of violationsof the National Labor Relations Act;NOW THEREFORE, it is stipulated and agreed as follows;IThat the respondents, R. W. Ferguson and Roy Rutherford,are engaged in the manufacture, sale and distribution of lumberand lumber products and the sale and distribution of preparedbuilders' supplies under the assumed business name of Inde-pendent Lumber Company at their principal place of businessinFairbanks, Territory of Alaska, where they, at all timesmentioned have, and now do, operate a sawmill.IIThat in the operation of their Fairbanks, Alaska, sawmill, sub-stantial quantities of saw logs utilized by respondents;-from 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich finished products are obtained, are cut from standingtimber located approximately 75 miles distant from the plantsite.That said saw logs are transported from the situs of stand-ing timber to the plant by means of floating or rafting uponthe waterways of the Chena, Little Chena, and Tanana, all beingnavigable bodies of water.That prepared builders' supplies sold, shipped, and distributedby respondents are procured from points located in the severalStates of the United States and thereafter transported by com-mon carrier vessels through and upon the International Watersof Puget Sound-Queen Charlotte Sound, and the Gulf of Alaska,all being part and parcel of the Pacific Ocean, to Seward, Alaska;from thence to respondents' Fairbanks, Alaska, plant by meansof common carrier engaged in trade, traffic and commerce in theTerritory of Alaska, to-wit; the Alaska Railroad.IIIThat the respondents, in the course and conduct of the, opera-tion of their Fairbanks, Alaska, sawmill, cause and continuouslyhave caused approximately 99%. of the raw materials used inthe manufacture of their finished products, of the approximateannual value of $175,000.00, ' to be purchased and transportedfrom and through trade, traffic and commerce in the Territoryof Alaska. In addition thereto, respondents cause and continu-ously have caused to be purchased prepared builders' suppliesof the approximate annual value of $30,000.00, all of which arepurchased, shipped and transported to, into ' and through theseveral States of the United States and from and through trade,traffic and commerce in the Territory of Alaska.IVThat the respondents in the course and conduct of the opera-tion of their sawmill at Fairbanks, Alaska, manufacture annu-ally lumber and lumber products of the approximate value of$175,000.00.Approximately 99% thereof, respondents cause andcontinuously have caused to be sold, shipped and transportedfrom their Fairbanks, Alaska, plant, to, into and through trade,traffic and commerce in the Territory of Alaska.That the re-spondents in the course and conduct of the operation of theirplant at Fairbanks, Alaska, cause and continuously have causedsubstantially 99% of the approximate annual value of $30,000.00of all builders' supplies received by them, to be sold, shipped andtransported from their Fairbanks, Alaska, operations to, into andthrough trade, traffic and commerce in the Territory of Alaska.I Bic. R.W. FERGUSON AND ROY RUTHERFORD511V—That the respondents are engaged in commerce within themeaning of Section 2(6) of the National Labor Relations Act.VIThat Fairbanks Mine Workers' Union, Local No. -444, charteredby the International Union of Mine,, Mill and Smelter Workers,affiliated with the Congress of Industrial Organizations, and theBrotherhood of Alaska Miners, unaffiliated, are labor organi-zations within the meaning of Section 2 (5) of the NationalLabor Relations Act.VIIThat upon the basis of the record, which includes the pleadingsand this stipulation, the respondents hereby expressly waive theright to a hearing and expressly waive the making of Findingsof Fact and Conclusions of Law by the Board.VIIIThat upon the basis of the record herein, which includes thepleadings, verified denial by respondents of all charges abovementioned, and this stipulation, the respondents expressly con-sent that an order may be entered by the Board, if it approvesthis stipulation,which Order shall have the same force andeffect as if made after hearing, Findings of Fact and Conclusionsof Law, ordering that:R.W. Ferguson and Roy Rutherford, doing business underthe name and style of Independent Lumber Company, individ-ually and collectively, and their supervisory employees and agents,shall1.Cease and Desist from:(a) In any manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining,or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations,Act;(b) In any manner dominating or, interfering with the admin-or administration of any other 'labor, ,organization of their, em-ployees, and from contributing financial or other support to theBrotherhood of Alaska Miners or any other labor organizationof their employees; 512DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Recognizing the Brotherhood of Alaska Miners as therepresentative of any of their employees for the purpose ofdealing with respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment or other conditions ofemployment;(d)Giving effect to any agreement respondents have or mayhave entered into with the Brotherhood of Alaska Miners in re-spect to grievances, rates of pay, wages, hours of employment orother conditions of employment;(e)Permitting their supervisory employees and agents tourge, persuade, or warn their employees for the purpose of in-fluencing or coercing them in their choice of labor organization;(2)Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act;(a)Withdraw all recognition from the Brotherhood of AlaskaMiners as the representative of any of their employees for thepurpose of dealing with respondents concerning grievances, labordisputes, rates of pay, wages, hours of employment or otherconditions of employment, and completely disestablish theBrotherhood of Alaska Miners as such representative;(b)Require their supervisory employees and agents to ceaseand desist from urging, persuading, or warning employees forthe purpose of influencing or coercing them in their choice of,labor organization;(c)Post immediately in conspicuous places in the plant ofrespondents at Fairbanks, Territory of Alaska, and maintain fora period of at least sixty consecutive days from the date ofposting, notices to their employees stating: (1) that the re-spondents will not engage in the conduct from which they areordered to cease and desist in paragraphs 1 (a) (b) (c) (d) (e)of this order; (2) that the respondents will take the affirmativeaction set forth in paragraphs'2 (a) (b) (c) (d) of this order;(d)Notify the Regional Director for the Nineteenth Regionin writing within 10 days from date of this Order, what stepsrespondents have taken to comply therewith.IXIt is further stipulated by and between the parties heretothat upon application by the Board, without notice to the re-spondents of the filing of a petition by the Board, which noticethe respondents hereby expressly waive, the respondents furtherexpressly consent that the Circuit Court of Appeals for the ap-propriate circuit may enter a Decree enforcing the said Orderabove set forth, R.W. FERGUSON AND ROY RUTHERFORD513XIt is further stipulated by and between the parties hereto thatthis stipulation and the pleadings herein shall be filed with theChief Trial Examiner for the Board.Sub-paragraphs a, e, and gof Paragraph V of said Complaint are hereby dismissed.XIIt is further stipulated and agreed by and between the partieshereto that this stipulation is subject to the approval of theNational Labor Relations Board after submission to the BoardatWashington, D. C.XIIIt is understood and agreed by and between the parties heretothat there are no oral agreements which alter,vary or add tothis stipulation.On July 10, 1940,the Board issued and duly served on the re-spondents,the Union,and the Brotherhood,an order approving thesaid stipulation,making it a part of the record in the case, andtransferring the case to and continuing it before the Board for thepurpose of entry of a decision and order by the Board pursuantto the provisions of the said stipulation.Upon the said stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents,R. W. Ferguson and Roy Rutherford,are engagedin the manufacture,sale, and distribution of lumber and lumber prod-ucts and the sale and distribution of prepared builders' suppliesunder the assumed business name of Independent Lumber Company,at their principal place of business located in Fairbanks,Territoryof Alaska, where they operate a sawmill.In the operation of theirsawmill,the respondents use substantial quantities of saw logs, whichare transported to the sawmill by means of floating or rafting uponnavigable waters.Approximately 99 percent of all the raw materialsused by the respondents in the manufacture of their finished productsare transported from and through trade, traffic,and commerce inthe Territory of Alaska.The prepared builders' supplies sold anddistributed by the respondents are procured from points located inthe several States and are transported by common carrier on interna-tional bodies of water and through the Territory of Alaska..Approx-imately 99 percent of the respondents'finished products,of the ap- 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDproximate annual value of $175,000, and substantially 99 percent ofthe builders' supplies received by them, of the approximate annualvalue of $30,000, are sold, shipped, and transported through trade,traffic, and commerce in the Territory of Alaska.The respondentsconcede that they are engaged' in commerce, within the meaning ofSection 2-(6) of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce within the Territory of Alaskaand between it and the several States.ORDERUpon the basis of the foregoing findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondents, R. W. Ferguson and Roy Ruther-ford, doing business under the name and style of Independent LumberCompany, individually and collectively, and their supervisory em-ployees and agents, shall:1.Cease and desist from:(a) In any manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining, or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b) In any manner dominating or interfering with the administrationof The Brotherhood of Alaska Miners, or the formation or administra-tion of any other labor organization of their employees, and fromcontributing financial or other support to The Brotherhood of AlaskaMiners or any other labor organization of their employees;(c)Recognizing The Brotherhood of Alaska Miners as the repre-sentative of any of their employees for the purpose of dealing withrespondents concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment;(d)' Giving effect to any agreement respondents have or may haveentered into with The Brotherhood of Alaska Miners in respect togrievances, rates of pay, wages, hours of employment, or otheremployment;(e)Permitting their supervisory employees and agents to urge,persuade or warn their employees for the purpose of influencingor coercing them in their choice of labor organization;2.Take the' following affirmative action to effectuate the policiesof the National Labor Relations Act: R.W. FERGUSON AND ROY RUTHERFORD515(a) 'Withdraw all recognition from The Brotherhood of AlaskaMiners as the representative of any of their employees for the purposeof dealing with respondents concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions ofemployment, and completely disestablish The Brotherhood of AlaskaMiners as such representative;(b)Require their supervisory employees and agents to cease anddesist from urging, persuading, or warning employees for the purposeof influencing or coercing them in their choice of labor organization;(c)Post immediately in conspicuous places in the plant of,respond-ents at Fairbanks, Territory of Alaska, and maintain for a periodof at least sixty consecutive days from the date of posting, noticesto their employees stating: (1) That the respondents will not engagein the conduct from which they are ordered to cease and desist inparagraphs 1 (a), (b), (c), (d), (e) of this order; (2) that the respondentswill take the affirmative action set forth in paragraphs 2 (a), (b),(c), (d) of this order;(d)Notify the Regional Director for the Nineteenth Region inwriting within 10 days from date of this Order, what steps respondentshave taken to comply herewith.